Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


 Dennis Rayner and Joe Tex Xpress, Inc.,               Appeal from the 62nd District Court of
 Appellants                                            Hopkins County, Texas (Tr. Ct. No.
                                                       CV40921). Opinion delivered by Chief
 No. 06-15-00009-CV         v.                         Justice Morriss, Justice Moseley and Justice
                                                       Burgess participating. Concurring Opinion
 Krista Dillon, Appellee                               by Justice Burgess. Dissenting Opinion by
                                                       Justice Moseley.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Dennis Rayner and Joe Tex Xpress, Inc., pay all costs
of this appeal.




                                                      RENDERED JULY 13, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk